
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 226
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Mr. King of New York
			 (for himself, Mr. Diaz-Balart,
			 Mr. Grimm,
			 Mr. Garrett, and
			 Mr. Rivera) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for the immediate extradition or
		  rendering to the United States of convicted felon William Morales and all other
		  fugitives from justice who are receiving safe harbor in Cuba in order to escape
		  prosecution or confinement for criminal offenses committed in the United
		  States.
	
	
		Whereas William Morales, leader and chief bomb-maker for
			 the terrorist organization FALN, committed numerous terrorist attacks on United
			 States soil, including the bombings of Fraunces Tavern in lower Manhattan in
			 1975 and the Mobil Oil employment office in New York in 1977, which killed 5
			 people and injured hundreds;
		Whereas at least 79 fugitives from the United States,
			 charged with offenses ranging from hijacking to kidnapping to drug offenses to
			 murder, are believed to be receiving safe harbor in Cuba;
		Whereas other fugitives from United States justice who are
			 receiving safe harbor in Cuba include Joanne Chesimard, who was convicted for
			 the killing of a New Jersey state trooper; Charles Hill, wanted for the killing
			 of a state trooper in New Mexico, Victor Manuel Gerena, on the FBI’s list of
			 the Ten Most Wanted fugitives for carrying out a brutal robbery
			 of a Wells Fargo armored car in Connecticut, and Guillermo Morales, who was
			 convicted of illegal possession of firearms in New York;
		Whereas according to treaties enacted in 1905 and 1926 (33
			 Stat. 2265, 33 Stat. 2273, and 44 Stat. 2392), the United States has a
			 bilateral extradition treaty with Cuba;
		Whereas Extradition is the formal surrender
			 of a person by a country to another country for prosecution or
			 punishment;
		Whereas in January 2002, Cuba deported to the United
			 States Jesse James Bell, a United States fugitive wanted on drug
			 charges;
		Whereas in March 2002, Cuba extradited drug trafficker
			 Luis Hernando Gómez Bustamante to Colombia, and Gómez Bustamante was
			 subsequently extradited to the United States in July 2007 to face drug
			 trafficking charges; and
		Whereas it is imperative that Cuba abide by its
			 extradition treaty with the United States and immediately extradite or render
			 to the United States those legally indicted or convicted of serious criminal
			 offenses in the United States: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)calls for the immediate extradition or
			 rendering to the United States of convicted felon William Morales and all other
			 fugitives from justice who are receiving safe harbor in Cuba in order to escape
			 prosecution or confinement for criminal offenses committed in the United
			 States;
			(2)urges the
			 international community to continue to press for the immediate extradition or
			 rendering of all fugitives from justice that are receiving safe harbor in Cuba;
			 and
			(3)calls on the
			 Secretary of State and the Attorney General of the United States to continue to
			 press for the immediate extradition or rendering of all fugitives from United
			 States justice so that they may be tried or, if convicted, serve out their
			 sentences.
			
